Citation Nr: 0814815	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-06 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, 
Ohio.



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with services 
provided at the Jewish Hospital in Cincinnati, Ohio, on July 
7, 2002.  



REPRESENTATION

Appellant represented by:	Gail W. Webb, Attorney at Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

According to the VAMC, the appellant served on active duty 
from December 1950 to March 1951, and he is not service 
connected for any disability.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the agency of original 
jurisdiction (AOJ) that disapproved payment for treatment in 
a non-VA hospital.


FINDINGS OF FACT

1.  The appellant incurred unauthorized medical expenses in 
connection with a visit to the Jewish Hospital in Cincinnati, 
Ohio, on July 7, 2002.

2.  The services in question were not provided as a result of 
a medical emergency of such nature that delay would have 
been, or that a prudent layperson reasonably expected would 
have been, hazardous to life or health.  


CONCLUSION OF LAW

The criteria for VA payment or reimbursement of unauthorized 
medical expenses, incurred at the Jewish Hospital in 
Cincinnati, Ohio, on July 7, 2002, have not been met.  38 
U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 17.120, 17.1002 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent AOJ actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2005.  (Although the complete notice required by the VCAA was 
not provided until after the AOJ adjudicated the appellant's 
claims, any timing errors have been cured by the AOJ's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the AOJ's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The AOJ specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claim does not involve 
assignment of a disability rating, such notification was not 
warranted.  

Regarding VA's duty to assist, the AOJ obtained the veteran's 
pertinent VA and private medical records.  In correspondence 
dated in October 2005, the veteran's attorney stated that the 
veteran had already provided all of the documentation that he 
could.  VA has no duty to inform or assist that was unmet.  

II.  Background

On June 11, 2002, nearly a month prior to the private 
hospital visit that is the subject of this claim, the veteran 
was seen at the VA Medical Center (VAMC) in Cincinnati, Ohio 
walk-in triage unit for complaint of a dull pain in the right 
armpit that radiated up to the shoulder, which had been 
present for three days.  He was referred to a primary care 
provider who saw him a few hours later.  The relevant 
assessment was folliculitis.  It was noted that the veteran 
was reluctant to get blood work and an electrocardiogram 
(EKG), and the report shows that he apparently left the 
facility without obtaining the requested labs or receiving 
treatment.  

He was seen again three days later, on June 14, for what was 
termed non-emergent treatment, again complaining of pain 
around the right axilla (armpit).  The assessment was 
pectoralis muscle tenderness, questionably secondary to a 
strain.  He complained again of what he termed "pressure," 
in a telephone message of June 21.  The call was returned 
three days later.  The veteran was not available, so his wife 
was told to tell him that if his arm was still bothering him 
despite the use of prescribed medications, then he needed to 
be reevaluated.  The record does not show that he was seen 
again at the VAMC before his visit to the Jewish Hospital on 
July 7, 2002.  

According to the veteran, he was out driving on July 7, 2002, 
when his pain returned.  He was very near the Jewish 
Hospital, and drove himself to its ER.  The report of that ER 
visit is of record, and it shows that the veteran's chief 
complaint on presentation was right axilla pain.  He 
indicated that he had had the pain for several months.  On 
examination, there was some right lateral chest wall 
tenderness.  Cardiovascular examination revealed normal S1 
and S2, with no murmurs, rubs or gallops.  An EKG revealed 
normal sinus rhythm with some possible LAE with T wave 
inversions inferiorly that, when compared with old records, 
appeared to be unchanged.  It was explained to the veteran 
that he had chest wall pain for which he was to be prescribed 
pain medication; he was referred back to the VAMC for further 
diagnostic testing.  The note shows that, based on the 
veteran's age, the fact that he was having chest pain that 
was felt to be non-cardiac, and the fact that he did not have 
a completely normal EKG, a stress test was probably 
warranted.  

Medical bills related to treatment at the Jewish Hospital 
were submitted to VA for payment.  The VAMC declined to pay 
because it was determined that the veteran's treatment was 
not of such a nature that a prudent layperson would have 
reasonably viewed it as an emergency or thought that a delay 
in seeking immediate attention would have been hazardous to 
life or health, and that VA facilities were feasibly 
available to provide the care.  The AOJ has determined that 
the veteran lives 11.7 miles from the Jewish Hospital, and 
was 10.6 miles from the closest VAMC facility at the time.  
The veteran sought reconsideration of the denial to pay the 
medical treatment bills, and the VAMC disapproved payment in 
a decision dated in July 2004.

III.  Analysis

Under the law, a non-service-connected veteran can obtain 
payment or reimbursement of medical expenses not previously 
authorized only if the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, and VA or other Federal facilities were 
not feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  38 
U.S.C.A. § 1725(f)(1)(B) (West 2002); 38 C.F.R. §, 17.120(b).  

Of the several requirements that must be met in order for a 
veteran to receive payment or reimbursement for such 
emergency service, the only ones at issue here are (1) that 
the claim for payment or reimbursement for the initial 
evaluation and treatment must have been for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health, and (2) that a 
VA or other Federal facility/provider was not feasibly 
available, and that an attempt to use them beforehand would 
not have been considered reasonable by a prudent layperson.  
38 U.S.C.A. § 1728(a)(1) (West 2002); 38 C.F.R. § 17.1002(b).  

Here, the record indicates that a VAMC facility was feasibly 
available and was not used.  As noted, it has been determined 
by the AOJ that the veteran was 10.6 miles from the closest 
VAMC facility at the time.  The Board finds that an attempt 
to use the VA facility would have been considered reasonable 
by a prudent layperson because the symptoms experienced by 
the veteran at the time he reported to the Jewish Hospital 
were the same symptoms he had been experiencing over the 
preceding several weeks, which he had been told were related 
to things other than his heart.  Notwithstanding any concern 
he says he had about his heart, there is no evidence that the 
veteran had been diagnosed with any heart disease at the time 
he had made the decision to use the Jewish Hospital, and 
nothing about the treatment he had previously received in 
connection with these symptoms suggested that they were heart 
related.  Thus, the Board finds that it would have been 
reasonable for a prudent person to have continued to the VAMC 
for treatment of continuing or recurrent symptoms for which 
he had already been seen, and it was not reasonable for a 
prudent person to have assumed he had a heart-related 
emergency associated with the symptoms that he had-the very 
same symptoms he had had, even by his own account for as long 
as several months, and which symptoms had not been previously 
associated with his heart.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with services 
provided at the Jewish Hospital in Cincinnati, Ohio, on July 
7, 2002, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


